Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendments filed on 07/28/2022, in which claims 1-14 are presented for the examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu (US 2018/0032404) in view of various embodiments of Komatsu.




As per claim 1, Komatsu discloses a file management device comprising: a processor configured to communicate with a plurality of manufacturing machines or a plurality of robots which share and store files; and (Fig. 1, [0043], [0050], [0044], wherein CNC 100 are robots which can store files as claimed);

an input device (Fig. 2, Display 170, [0045], “various types of data input by an operator through a display/MDI unit 170”) which receives a file deletion command (Fig. 6, [0083], [0069], canceling from history information is interpreted as deleting from history) including a file name, the file name indicating a files to be deleted from each of the plurality of manufacturing machines or the plurality of robots (Fig. 1, [0043], [0050], [0044], wherein CNC 100 are robots); (Fig. 6, [0083], user program name is entirely removed, i.e. user program is interpreted as file name);
wherein the processor is configured to cause each of the plurality of manufacturing machines or the plurality of robots  (Fig. 1, [0043], [0050], [0044], wherein CNC 100 are robots) to delete the indicated file in response to the file deletion command being received by the input device ([0083], “a change history indicating deletion of “User program O0102 entirely” in a sixth row of the history information)“;


As per claim 2, Komatsu discloses the file management device according to claim 1, further comprising: a storage (Fig. 2, storage devices 112, 113, 114 stores data, ([0045]); and 
wherein the processor is configured to create, in the storage, backup files for the files stored in the plurality of manufacturing machines or the plurality of robots (Fig. 8, [0066], [0067]).

As per claim 3, Komatsu discloses the file management device according to claim 2, wherein the processor is configured to:
create a backup file for the indicated file in response to the file deletion command being received by the input device, and 
cause each of the plurality of manufacturing machines or the plurality of robots to delete the indicated files after a completion of creating backup file (Fig. 8, [0066], [0067]).

As per claim 4, Komatsu discloses the file management device according to claim 2, wherein the processor is configured to periodically create the backup files ([0177], “secondary copies 116 are used to periodically capture images of primary data 112 at particular points in time (e.g., backups, archives, and snapshots).”).

4813-3947-5638v.127 As per claim 6, Komatsu discloses the file management device according to claim 2, wherein the processor is configured to create the respective backup files in association with the corresponding manufacturing machines or the robots (Fig. 8, [0066], [0067]).



Claim 5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu  in view of Pawar et al. (US 2014/0181037, referred herein after Pawar).


As per claim 5, Komatsu does not specifically discloses the file management device according to claim 4, wherein the processor is configured to check whether or not content of the indicated file stored in the plurality of manufacturing machines or the plurality of robots is the same as content of a backup file for the indicated file stored in the storage in response to the file deletion command being received by the input device, and in a case in which the content is not the same, creates or updates backup file for the indicated file;

However, Pawar discloses the processor is configured to check whether or not content of the indicated file stored in the plurality of manufacturing machines or the plurality of robots is the same as content of a backup file for the indicated file stored in the storage in response to the file deletion command being received by the input device, and in a case in which the content is not the same, creates or updates backup file for the indicated file (Fig. 3, steps 1008, 1010, [0291]-[0293]);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Komatsu’s automatic backup method into Pawar’s methods detecting the deleted files because one of the ordinary skill in the art would have been motivated to securely transmitting copies of data to a remote back-up site for storage.


As per claim 7, file management device according to claim 2, wherein the input device receive a file transmission command for transmitting the files stored in the storage, and the processor is configured to transmit the backup files stored in the storage to the plurality of manufacturing machines or the plurality of robots and cause the plurality of manufacturing machines or the plurality of robots to store the backup files, in response to the file transmission command being received by the input device;

However, Pawar discloses wherein the input device receive a file transmission command for transmitting the files stored in the storage, and the processor is configured to transmit the backup files stored in the storage to the plurality of manufacturing machines or the plurality of robots and cause the plurality of manufacturing machines or the plurality of robots to store the backup files, in response to the file transmission command being received by the input device ([0136], [0145], “a media agent 144 may be implemented as a software module that manages, coordinates, and facilitates the transmission of data, as directed by the storage manager 140, between a client computing device 102 and one or more secondary storage devices 108”, “The client computing device 102 transmits the data directly to the secondary storage device 108 according to the received instructions,”);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Komatsu’s automatic backup method into Pawar’s methods detecting the deleted files because one of the ordinary skill in the art would have been motivated to securely transmitting copies of data to a remote back-up site for storage.

As per claim 8, Pawar discloses the file management device according to claim 7, wherein the processor is configured to: to create the respective backup files4813-3947-5638v.128 in association with the corresponding manufacturing machines or the robots and transmit the respective backup files to the corresponding manufacturing machines or the robots and cause the manufacturing machines or the robots to store the backup files ([0073]-[0074], [0077]-[0078]).

 As per claim 9, Pawar discloses the file management device according to claim 7, wherein the processor is configured to: in a case in which files with a file name that is the same as a file name of a file to be transmitted exists in the plurality of manufacturing machines or the plurality of robots, overwrite the existing files with the file to be transmitted and create backup files for the existing files before the overwriting ([0175]-[0178]).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsu in view of Rothbart et al. (US 2005/0021950, referred herein after Rothbarth).

As per claim 10, Komatsu does not specifically discloses the file management device according to claim 2, wherein the processor is configured to:
determine whether or not it is possible to create the backup files on the basis of a free space in the storage required to create the backup files and a current free space in the storage; and provide, to the user, a notification that the free space in the storage is not sufficient in a case in which it is determined that it is not possible to create the backup files;

However, Rothbarth discloses wherein the processor is configured to:
determine whether or not it is possible to create the backup files on the basis of a free space in the storage required to create the backup files and a current free space in the storage; and provide, to the user, a notification that the free space in the storage is not sufficient in a case in which it is determined that it is not possible to create the backup files ([0054]-[0055], [0060], “ If sufficient storage space is not available, the storage instructions 316 display a message on the destination computer display to inform the destination user 130 that there is insufficient storage space. In response to such a message, the destination user 130 can allocate more storage space, as described above in reference to FIG. 3, or discontinue the transfer process and notify the originating user 118 that his or her storage capacity has been reached.”);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Rothbarth’s method for transmitting copies of data to a remote back-up site into Komatsu’s automatic backup method because one of the ordinary skill in the art would have been motivated to securely transmitting copies of data to a remote back-up site for storage.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsu in view of Nakanishi et al. (US 2003/0229653, referred herein after Nikanishi).


As per claim 11, Komatsu does not specifically disclose the file management device according to claim 2 further comprising: a display, wherein the processor is configured to calculate a required time period that is necessary to create the backup files and cause the display to display the calculated required time period;

However, Nakanishi discloses a display, wherein the processor is configured to calculate a required time period that is necessary to create the backup files and cause the display to display the calculated required time period (Fig. 10B, [0043], [0067]-[0068], “ A time required for a backup operation may be previously determined for each file, or a time required by each file for a backup operation may be calculated from its file size“);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Nakanishi’s system and method for data backup into Komatsu’s automatic backup method because one of the ordinary skill in the art would have been motivated to accomplish an efficient data backup or restore operation.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu in view of Matsuo et al. (US 2016/0378866, referred herein after Matsuo).



As per claim 12, Komatsu discloses the file management device according to claim 2, wherein the file management device is connected to the plurality of manufacturing machines, and the processor is configured to create at least one of backup files for a file of a working program, a file related to tool offset information, and a file related to work coordinate system setting;

However, Matsuo discloses wherein the file management device is connected to the plurality of manufacturing machines, and the processor is configured to create at least one of backup files for a file of a working program, a file related to tool offset information, and a file related to work coordinate system setting ([0035]-[0036], “he secondary storage device 13 is configured with a non-volatile storage device such as a hard disk device, a memory card, or a USB memory or a battery backed-up non-volatile memory, and stores a sequence program such as a ladder program dealt with by the ladder program editing device 1 or various kinds of files such as a setting file and a parameter file.”);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Matsuo’s backing up the sequence program files into secondary storage device into Komatsu’s automatic backup method because one of the ordinary skill in the art would have been motivated to accomplish automatic data backup or restore operation of the important computer files.


4813-3947-5638v.130As perAAs  perAAs per claim 13, Matsuo discloses the file management device according to claim 12, wherein the processor is configured to create a backup file for another file in accordance with content of the working program when creating the backup file for the file of the working program ([0035]-[0036]).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsu in view of Bagley et al. (US 8,255,366, referred herein after Bagley).

As per claim 14, Komatsu does not disclose the file management device according to claim 2, wherein in a case in which the indicated stored in the plurality of manufacturing machines or the plurality of robots include two or more files with the same content, the processor is configured to create a single backup file as a backup file for the two or more files;

However, Begley discloses in a case in which the indicated stored in the plurality of manufacturing machines or the plurality of robots include two or more files with the same content, the processor is configured to create a single backup file as a backup file for the two or more files (Col. 3, lines 14-33, “ The two copies of the file may be backed up to the server computer system 10 in such a way that only a single copy of each data segment is stored in the storage pool 50 on the server computer system 10.”);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Bagley’s segment based method of efficient file restoration into Komatsu’s automatic backup method because one of the ordinary skill in the art would have been motivated to efficiently restoring a file by splitting the file into segments and restoring only the segments that differ from a backup version of the file.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/Primary Examiner, Art Unit 2114